Name: Commission Regulation (EEC) No 411/86 of 24 February 1986 concerning the use of old licence forms for import and export licences and advance-fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 46/ 18 Official Journal of the European Communities 25. 2 . 86 COMMISSION REGULATION (EEC) No 411/86 of 24 February 1986 concerning the use of old licence forms for import and export licences and advance-fixing certificates for agricultural products Whereas the measures provided for in this Regulation are in accordance with the opinions of all relvant mangement committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), and in particular Articles 12 (2), 15 (5), 16 (6) and 24 thereof and the corresponding provisions of the other Regulations on the common organization of markets in agricultural products, Whereas the forms in Annex 1 to Commission Regula ­ tion (EEC) No 3183/80 (3), have been amended by Regula ­ tion (EEC) No 3826/85 (4) in order to take into account the accession of Spain and Portugal ; whereas Member States have large stocks of the earlier version of the forms ; whereas the said version of the forms are still quite usable ; whereas the use of these versions should be subject to a time limit ; HAS ADOPTED THIS REGULATION : Article 1 Licences, certificates and extracts therefrom made out on forms corresponding to the specimens given in Annex 1 of Regulation (EEC) No 3183/80 in the version applicable on 31 December 1985 may be issued until 31 December 1987. Article 2 This Regulation shall enter into force on 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 February 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 19 . (3) OJ No L 338 , 13 . 12 . 1980, p. 1 . (*) OJ No L 371 , 31 . 12 . 1985, p. 1 .